Citation Nr: 1404069	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-18 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In September 2013 the case was remanded for additional development.


FINDING OF FACT

At no time during the evaluation period is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or worse than Level III in the left.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

This appeal is from an initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2010 statement of the case (SOC) properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a RO official or Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the March 2013 hearing reflects that the Veteran alleged worsening of his hearing loss disability since he was last examined.  The undersigned advised him that a VA examination would be scheduled to ascertain whether the worsening warranted an increased rating [which was done].

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in January 2008 and in November 2013.  The November 2013 examination is compliant with the Board's September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiners obtained a reported history from the Veteran and conducted examinations, which included the certified audiometry necessary.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  In the December 2013 Informal Hearing Presentation, the Veteran's representative asks that the claim be remanded because the November 2013 examiner did not discuss the effects of the Veteran's hearing loss on his ability to work.  After a detailed review of the record, the Board observes that while the January 2008 examination report did not include specific  comment by the examiner regarding the effect of the Veteran's bilateral hearing loss on his work and daily functioning, the November 2013 examination report notes the reported impact of the Veteran's hearing loss on daily life [he is retired], correcting such examination defect.  Further, the Veteran described the impact his bilateral hearing loss has on his daily activities (i.e., problems understanding speech in areas with background noise and difficulty hearing his wife and the television) during his March 2013 Travel Board hearing.  The Board finds no reason to question his report and accepts it at face value.  Therefore, cumulatively the examination reports are adequate for rating purposes, and a remand for a discussion of the effect of the Veteran's hearing loss disability has on occupational functioning is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's paper and electronic record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by application of a schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt is to be given to the claimant.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a); another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

A June 2007 report of VA audiology consultation notes that the Veteran had problems understanding speech in noise and demonstrated no difficulty understanding speech in quiet at the time of examination.  Audiometry showed normal sloping to moderate/severe sensorineural hearing loss (SNHL) AD (right ear) and normal sloping to severe high frequency mixed loss AS (left ear).  Speech discrimination scores were good AU (in each ear).  It was noted that the Veteran is a retired insurance company agent.  

On the authorized audiological evaluation in January 2008, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
50
65
LEFT
10
25
45
85
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner noted that the audiogram revealed a bilateral predominantly SNHL in both ears (normal hearing sloping to a moderate/severe SNHL in the right ear and normal sloping to a severe SNHL in the left ear).  

In a March 2008 statement, the Veteran reported that he retired from a career as an insurance and financial planner in 2005.  

At the March 2013 Travel Board hearing, the Veteran testified that his bilateral hearing loss results in difficulty understanding speech in areas with background noise and problems hearing his wife and the television.  He testified that his hearing loss disability had increased in severity since his last VA audiological evaluation.  

On authorized audiological evaluation in November 2013, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
55
60
LEFT
5
35
45
90
90

Speech audiometry revealed speech recognition ability of  86 percent in the right ear and of 90 percent in the left ear.  The examiner noted that the Veteran's hearing loss disability impacted on the ordinary conditions of his daily life, including ability to work, as he reported that he has difficulty hearing his wife.  

The findings on January 2008 audiometry reflect that the Veteran had Level I hearing in the right ear, and Level II hearing in the left.  The findings on November 2013 audiometry reflect he has Level II hearing in the right ear and Level III in the left.  Both sets of findings warrant a 0 percent rating under Code 6100.

As an exceptional pattern of hearing is not shown (and there is no indication of language difficulty or inconsistent speech discrimination scores), rating under the alternate criteria of Table VIa is not appropriate.  The Veteran's prescription for (and use of) hearing aids is evidence that he has impaired hearing; however, such alone does not establish that the hearing loss disability has risen to a compensable level (or provide a basis for an increased rating). 

Inasmuch as there is no evidence that the Veteran's hearing loss disability met the schedular requirements for a compensable rating at any time during the appeal period, a "staged" increased rating is not warranted. 

The Veteran asserts that his hearing loss has increased in severity.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The November 2013 VA examiner elicited from the Veteran a description of the functional impairment that arises from his hearing loss.  The Veteran reported difficulty hearing his wife.  The Veteran has also reported difficulty understanding speech in areas with background noise and when watching television.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the schedular rating assigned.

The Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The functional loss noted and also self-reported by the Veteran, i.e., increasing difficulty hearing, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1; consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008). 

Finally, as the Veteran is retired and has not alleged unemployability due to his hearing loss, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the preponderance of the evidence is against the Veteran's claim for increase, and that there is no reasonable doubt regarding degree of disability remaining to be resolved.  Therefore, the appeal in the matter must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


